Hill, J.
1. The act of the General Assembly approved August 17, 1903 (Acts 1903, p. 568, sec. 8), authorizes the Mayor and Council of the City of Macon “to assess one third of the cost of grading, paving, macadamizing, constructing side-drains, crossings, and otherwise improving the roadway or street proper, on the real estate abutting on each side of the street improved,” and “the real estate abutting on each side shall be assessed and shall pay two thirds of the entire cost.”
(a) Where in pursuance of such authority the municipality paved and improved one entire street, including the intersections of cross-streets, *98and assessed two thirds of the cost to the abutting-property owners upon the. basis of the whole length of the street (eight blocks), instead of upon the basis of from street to street at intersecting streets, or from end to end of each portion of the street paved having equal width, such assessment is not illegal for the reason that the property of an abutting-lot owner fronts the street at a place where it is only forty feet wide, whereas the assessment is based upon the mean width of the street for the total distance of the entire street. In such case the entire street is the taxing district, and not the block, and the mayor and council would be authorized to apportion the cost of paving the entire street “among the various abutting-lot owners according to their frontage on the street, and without reference to the width of the particular portion of the street which lay immediately in front of their property.” Mayor &c. of Savannah v. Weed, 96 Ga. 670, 677 (23 S. E. 900).
September 16, 1915.
Affidavit of illegality of execution. Before Judge Mathews. Bibb superior court. May 6, 1914.
J. F. Urquharb, for plaintiff in error. Walter Before, contra.
(6) In assessing the entire cost oí paving a street, as ruled above, intersections and alleys may not be deducted. 1 Page & Jones on Taxation by Assessment, § 440.
2. Accordingly, where the assessment was made for paving and improving the street in substantial compliance with the rules laid down in the foregoing notes, the court did not err in sustaining a demurrer, filed by the municipality, to an affidavit of illegality made, by an .abutting-lot owner as to an execution levied on his property for his proportion of the cost of paving and improving the entire street.

Judgment affirmed,.


All the Justices concur, except Fish, O. J., absent.